Citation Nr: 0634203	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for right knee sprain. 

2.  Entitlement to service connection for a left groin 
strain.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a left knee 
condition.

7.  Entitlement to service connection for residuals of a 
right hand injury.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to June 
2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO, in pertinent part, denied service 
connection for left groin strain, a back condition, hearing 
loss, tinnitus, a right hand injury, and a left knee strain.  
The RO awarded service connection for chronic right knee 
sprain and assigned a 10 percent rating effective June 2002.  

The April 2003 decision also denied service connection for a 
bilateral ankle condition.  The veteran filed a notice of 
disagreement (NOD) in June 2003 and a statement of the case 
(SOC) was issued in May 2004.  Thereafter, in an April 2005 
Decision Review Officer decision, service connection was 
awarded for chronic bilateral ankle pain with small plantar 
spur of the left ankle and a 10 percent rating was assigned 
effective June 2002.  Thus, the claim is no longer in 
appellate status.


During the pendency of the appeal the veteran relocated to 
Hawaii.  The veteran has since returned to Texas.  The 
Houston RO is the agency of original jurisdiction (AOJ).

A hearing was held in April 2005 before Nancy R. Robin, a 
Veterans Law Judge, sitting in Honolulu, Hawaii, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the testimony is 
in the claims file.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's chronic sprain has not been productive of 
limitation of motion of the right knee joint.

3.  Chronic left groin strain was not incurred during the 
veteran's active military service. 

4.  There is no current competent medical evidence of record 
of a back condition.

5.   There is no current competent medical evidence of record 
of bilateral hearing loss.

6.  There is no current competent medical evidence of record 
of tinnitus.

7.  A chronic left knee condition was not incurred during the 
veteran's active military service. 

8.  There is no current competent medical evidence of record 
of residuals of a right hand injury.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005).

2.  The criteria for an initial evaluation in excess of 10 
percent disabling for chronic right knee sprain have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5256- 5262 
(2006).  

3.  The criteria for the establishment of service connection 
for left groin strain are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

4.  The criteria for the establishment of service connection 
for a back condition are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

5.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2006).

6.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

7.  The criteria for the establishment of service connection 
for a left knee condition are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

8.  The criteria for the establishment of service connection 
for residuals of a right hand injury are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a January 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertained to the claims.  An 
additional VCAA letter was issued in November 2005.  The 
veteran was again notified of the evidence necessary to 
substantiate his service connection claims, as well as the 
evidence necessary to substantiate his increased rating 
claim.  Thereafter, the claim for a higher initial evaluation 
for the veteran's right knee was readjudicated in the April 
2006 supplemental statement of the case (SSOC).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: contentions of the veteran; the veteran's service 
medical and personnel records; VA outpatient treatment 
records dated between 2003 and 2005; reports of VA 
examination dated between 2003 and 2006; and the transcript 
of the veteran's April 2005 Travel Board hearing.   

The Board notes that the RO made attempts to secure private 
medical records dated in October 2000 from Mount Clemens 
General Hospital.  See request dated in August 2005.  The RO 
was notified in August 2005 that the veteran was not a 
patient at Mount Clemens General Hospital.  The veteran was 
notified in the November 2005 letter that the RO was unable 
to obtain the identified records.  Any further requests for 
these records would be futile.  38 C.F.R. § 3.159(c)(1).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Further, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is also rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).
	
I.  Increased Rating

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.
(If not an appeal with an initial grant, delete the 
highlighted portion).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints involved should be tested 
for pain on both active and passive motion, in weight-bearing 
and non weight-bearing and, if possible, with range of the 
opposite undamaged joint.  
38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2006).  The Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

It should also be noted that use of terminology such as 
"slight," "moderate," and "severe" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2006).

Analysis

The veteran argues that his chronic right knee strain is more 
severe than is contemplated by the currently assigned 10 
percent rating.  Specifically, he has asserted that his 
symptomatology, to include sharp pain on both sides of his 
knee, weakness, buckling, stiffness, difficulty bending and 
kneeling, and occasional swelling on the lateral side of his 
knee warrants a higher initial evaluation.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Historically, in an April 2003 rating decision, service 
connection was awarded for chronic right knee sprain.  A 10 
percent rating was assigned from June 22, 2002, the day 
following the veteran's separation from service.  That 
decision was based on evidence that included service medical 
records, the veteran's DD-214, and a VA examination dated in 
March 2003.  

The veteran is appealing the original assignment of the 10 
percent evaluation following the award of service connection.  
As such, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126. 

The veteran's right knee is currently rated under diagnostic 
code 5024.  38 C.F.R. § 4.71a.  Under this code section, 
tenosynovitis is rated on limitation of motion of the part 
affected.  Id.

A 30 percent evaluation may be assigned for ankylosis of a 
knee at a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  A 40 percent 
evaluation may be assigned for ankylosis of a knee in flexion 
between 10 degrees and 20 degrees.  Id.  A 50 percent 
evaluation may be assigned for ankylosis of a knee between 20 
degrees and 45 degrees.  Id.  A 60 percent evaluation may be 
assigned for extremely unfavorable ankylosis of a knee in 
flexion at an angle of 45 degrees or more.  Id.  

A 20 percent rating is appropriate where flexion of the leg 
is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  When flexion is limited to 15 degrees, a 30 percent 
rating is assigned.  Id. 

Under diagnostic code 5261, limitation of extension of the 
leg to 15 degrees warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a.  A 30 percent rating is appropriate where extension 
is limited to 20 degrees.  Id.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  Id.  A 
50 percent rating is appropriate where extension is limited 
to 45 degrees.  Id.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; the veteran's service medical and 
personnel records; VA outpatient treatment records dated 
between 2003 and 2005; reports of VA examination dated 
between 2003 and 2006; and the transcript of the veteran's 
April 2005 Travel Board hearing.   Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  After careful 
consideration, the Board finds that based on the evidence 
delineated below, an initial rating in excess of 10 percent 
disabling is not warranted for chronic right knee sprain.  
See 38 C.F.R. §§ 4.3, 4.7.  

In this regard, service medical records show the veteran was 
diagnosed with right knee iliotibial band tendonitis in 1995.  
In his April 2002 Report of Medical History, taken in 
conjunction with the veteran's separation from service, the 
veteran reported pain and limitation of motion of his joints.  
An examiner noted the veteran had limitation of motion of the 
knees and pain with occasional swelling. 

Upon VA examination in March 2003, the veteran complained 
that his joints were rubbing together.  He indicated his 
symptoms were exacerbated by driving for long periods of time 
or when his right leg presses over the left.  The veteran 
denied episodes of locking and giving away of the knee joint.  
Examination of the right knee revealed range of motion of the 
knee was from zero to 140 degrees.  There was pain on 
palpation over the medial side of the right knee along the 
articular joint.  Drawer and McMurray tests were normal.  
There was no evidence of recurrent subluxation, locking pain, 
joint effusion, or crepitus.  X-rays of the right knee were 
normal.  The veteran was diagnosed with chronic right knee 
sprain.  The examiner concluded the veteran's right knee was 
not limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.

VA outpatient treatment records dated between 2003 and 2004 
were devoid of complaints referable to the right knee.  The 
veteran complained that his knees were starting to bother him 
in January and February 2005; however, the pain was most 
likely attributed to over pronation.  

During his April 2005 Travel Board hearing, the veteran 
testified that he had pain in his right knee.  He also 
complained of difficulty squatting and kneeling.  The veteran 
denied slipping or locking of the knee joint.

Upon VA examination in April 2006, the veteran presented with 
subjective complaints of morning stiffness, buckling, and 
weakness.  He reported daily flare-ups three to four times a 
day lasting for approximately 10 minutes to one hour without 
impairment or impediment of range of motion.  He indicated 
his right knee was stable.  The veteran denied deficit range 
of motion but reported kneeling down increased an ache in his 
right knee.  The veteran avoided exercise for fear of right 
knee pain.  The veteran endorsed some difficulty getting out 
of bed in the morning due to stiffness, but not enough to 
decrease range of motion.  He denied interference with 
activities of daily living.  

Physical examination showed the veteran had normal anatomical 
landmarks.  There was no edema, effusion, weakness, redness, 
or heat.  The veteran reported multiple pain generators to 
direct digital pressure at the medial joint line and 
infrapatellar slightly.  Active equalled passive range of 
motion.  Flexion was 135 degrees and extension was to zero 
degrees.  There was no crepitus with repeated use.  There was 
no pain at the end of extension.  The veteran grimaced 
somewhat with pain with the maneuvers of the instability 
testing but not specific to arc pain motion.  Range of motion 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive use or during flare-
ups.  There was no weakness or ankylosis of the joint.  The 
power was 5/5.  Sensory examination was intact bilaterally.  
Lachman, drawer, pivot, varus-valgus, and grind tests were 
negative.  There was no subluxation or instability pattern.  
X-rays showed no gross abnormalities.

In light of the veteran's credible complaints of pain 
experienced in his right knee, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness, were considered and are reflected in the 
current rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  As noted above, the 
veteran's right knee had range of motion from zero to 140 
degrees upon VA examination in March 2003 and from zero to 
135 degrees in April 2006.  Full range of motion in the knee 
is from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2006).  Further, there has been no 
evidence of excessive fatigability, incoordination, swelling, 
deformity or gross atrophy of the right knee.

The Board has also considered rating the veteran's right knee 
under a different Diagnostic Code, but finds none that may be 
assigned on the facts of record or which would avail the 
appellant of a higher disability rating.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

There is no indication of record that the veteran's right 
knee is productive of: other knee impairment, including 
moderate recurrent subluxation or lateral instability of the 
knee (diagnostic code 5257); dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the joint (diagnostic code 5258); or impairment of a tibia 
and fibula with moderate knee or ankle disability (diagnostic 
code 5262).  38 C.F.R. § 4.71a.

The Board has also considered separate ratings under 
diagnostic code 5260 (leg, limitation of flexion) and 
diagnostic code 5261 (leg, limitation of extension), both 
currently codified at 38 C.F.R. § 4.71a; however, there is no 
objective evidence of limitation of flexion of the leg to 60 
degrees or limitation of extension of leg to 5 degrees.  
VAOPGCPREC 9-04 (September 17, 2004).

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
chronic right knee sprain and its effects on the veteran's 
earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.   Should his disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  At present, however, there is no basis 
for assignment of an evaluation other than those noted above, 
to include "staged" ratings.  See Fenderson, 12 Vet. App. 
at 126. 

With regard to whether to grant an increased evaluation on 
the basis of the criteria for assignment of an extraschedular 
evaluation, the Court has held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation & Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In the unusual case 
where the schedular evaluation is found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
impairment in the average earning capacity due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the veteran's right knee 
sprain, presented such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b). The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1. 

The schedular evaluation in this case was not inadequate. 
There is no evidence of an exceptional disability picture in 
this case. The veteran has not offered any objective evidence 
of any symptoms due to chronic right knee sprain, which would 
render impractical the application of the regular schedular 
standards.  The veteran's right knee has not required 
frequent inpatient hospitalization or by itself markedly 
interfered with employment.  Thus, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).

II. Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; the veteran's service medical and 
personnel records; VA outpatient treatment records dated 
between 2003 and 2005; reports of VA examination dated 
between 2003 and 2006; and the transcript of the veteran's 
April 2005 Travel Board hearing.   Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  Having carefully 
considered the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A.  Left Groin Strain

The veteran contends that he is entitled to service 
connection for left groin strain.  Specifically, he asserts 
that he injured his groin during recruit training in 1994, 
which resulted in a chronic disability.  In support of his 
claim the veteran presented testimony before the Board in 
April 2005.  He testified that after the injury he was put in 
crutches and given Motrin.  He further testified that this 
injury has resulted in his current inability to swim, jog, or 
run.  He maintains the left groin strain makes it difficult 
for him to sit in one position for a long period of time and 
causes him to gain weight.  The veteran denied any post-
service treatment for his injury.

In this matter, the veteran's service medical records 
indicate the veteran complained of left groin pain in May 
1994.  At that time the veteran had a slight limp.  There was 
full range of motion of the left hip joint.  There were no 
nodes or hernia present.  There was also no penile discharge.  
The veteran was diagnosed with left groin muscle strain.  He 
was put on light duty for one day.  A follow-up visit in May 
shows the pain was much better, thought still present.  X-
rays of the left hip were negative.  

In August 1994, the veteran again complained of pain in the 
groin area on the left side.  He indicated he had similar 
problems in boot camp.  The veteran endorsed increased pain 
with running.  There was no inguinal lymphadenopathy or 
testicle mass.  There was some tenderness on the inner left 
thigh.  There was no edema.  The veteran was again diagnosed 
with muscle strain.  He was placed on light duty for three 
weeks.  A September 1997 Report of Medical History noted the 
groin pull in recruit training.  The corresponding medical 
examination was negative.  There were no further complaints 
in service.  The April 2002 separation examination was 
negative for any diagnoses referable to the left groin area.  

The mere fact that the veteran was diagnosed with a left 
groin strain in 1994 is not enough; there must be a chronic 
disability resulting from that injury.  As noted above, a 
chronic left groin condition was not diagnosed in service.  
38 C.F.R. § 3.303(b).  The May 1994 and August 1994 
complaints are mere isolated findings as there were no 
further complaints in service and no findings upon separation 
examination in April 2002.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  The veteran has 
indicated that he has not sought treatment for his left groin 
strain since his discharge from active duty service.  VA 
outpatient treatment records dated between 2003 and 2005 are 
devoid of any complaints or findings of left groin strain.  
No complaints were noted on VA examinations dated in March 
2005 or April 2006. 

Based on the aforementioned, there is no evidence of record 
to substantiate the components of service connection as 
enumerated above.   The service medical and personnel records 
do not support a finding of a chronic left groin strain in 
service or a continuity of symptomatology subsequent to his 
discharge from service.  Moreover, there is no current 
diagnosis of left groin strain that is related to his active 
duty service.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) Establishes that the veteran suffered an 
event, injury, or disease in service; and (C) Indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i).  

Because the requirements in subsections (A) or (C) are not 
met with regard to the claim for service connection for left 
groin strain, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

While the veteran testified before the Board that left groin 
strain has been present since his separation from active 
service and related thereto, his own statements as to the 
etiology of a disease do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (holding that matters involving special experience or 
special knowledge require the opinion of witnesses skilled in 
that particular science, art, or trade).  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.

B.  Back Condition

The veteran contends that he is entitled to service 
connection for a back condition.  Specifically, the veteran 
testified before the Board in April 2005 that he first noted 
back pain when he was wearing his pack or gear in service, 
and when he was playing sports.  He further testified that he 
was put on light duty in service.  He maintains that he is in 
constant pain.  The veteran denied any post-service treatment 
for his back.

In this matter, the veteran's service medical records do not 
support his contentions.  
First, contrary to the veteran's present reports, the service 
medical records are devoid of any mention of relevant 
treatment, symptoms or complaints of a back condition.  While 
the veteran complained of back pain on his April 2002 report 
of medical history, the corresponding medical examination was 
negative for a diagnosis of a back disorder.  Post-service, 
VA outpatient treatment records dated between 2003 and 2005 
and reports of VA examination dated in March 2003 and April 
2006 are negative for complaints or diagnoses of a back 
disorder.

Based on the aforementioned there is no evidence of record to 
substantiate the components of service connection as 
enumerated above.  The service medical and personnel records 
do not support a finding of a back condition in service.  
Moreover, there is no current diagnosis of a back condition 
for which benefits are being claimed.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich, 104 F. 3d at 1332. 

In so concluding, the Board finds that a medical examination 
or a medical opinion based upon review of the evidence of 
record is not necessary to substantiate or decide the claim 
as there is no evidence of a current back condition, an 
injury in service, or a back condition that may be associated 
with an injury or disease in service.  38 C.F.R. § 
3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  While the 
veteran testified before the Board that a back condition has 
been present since his separation from active service and 
related thereto, his own statements as to the etiology of a 
disease do not constitute competent medical evidence.  
Espiritu, 2 Vet. App. at 494-5.   Thus, the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App at 54.

C & D.  Hearing Loss and Tinnitus

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  
Specifically, the veteran testified before the Board in April 
2005 that he first noted hearing loss when he worked with 
Department of Defense explosives in service and when he was 
on the rifle team.  He further testified that he noticed 
tinnitus after training on Sundays.  He maintains that he has 
to ask people to repeat themselves and has daily ringing in 
both ears.  The veteran denied any post-service treatment for 
either hearing loss or tinnitus.

In this matter, the veteran's service medical records do not 
support his contentions.  
First, contrary to the veteran's present reports, the service 
medical records are devoid of any mention of relevant 
treatment, symptoms or complaints of hearing loss or 
tinnitus.  

Second, in order to support a hearing loss claim, impaired 
hearing will be considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores, using the 
Maryland CNC Test, are less than 94 percent.  See 38 C.F.R. § 
3.385.

The veteran was afforded periodic audiological evaluations as 
delineated below.  However, the auditory thresholds do not 
meet the required decibels.  Id.    In this regard, on the 
authorized audiological evaluation in July 1993 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
10
LEFT
10
5
0
0
0

On the authorized audiological evaluation in May 1994 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
10
5
LEFT
10
5
5
-5
-5

On an October 1994 report of medical history the veteran 
indicated he had ear, nose, and throat trouble; however, no 
hearing loss or tinnitus was complained of or diagnosed.  

On the authorized audiological evaluation in June 1995 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
15
LEFT
15
15
10
5
5

On the authorized audiological evaluation in September 1997 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
10
10
0
0
5

Finally, on the authorized audiological evaluation conducted 
at separation in April 2002 pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
10
LEFT
5
15
5
5
5

Post-service, VA outpatient treatment records dated between 
2003 and 2005 and reports of VA examination dated in March 
2003 and April 2006 are negative for complaints or diagnoses 
of bilateral hearing loss or tinnitus.

Based on the aforementioned there is no evidence of record to 
substantiate the components of service connection as 
enumerated above.  The service medical and personnel records 
do not support a finding of bilateral hearing loss or 
tinnitus in service.  Moreover, there are no current 
diagnoses of bilateral hearing loss or tinnitus for which 
benefits are being claimed.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich, 104 F. 3d at 1332. 

In so concluding, the Board finds that a medical examination 
or a medical opinion based upon review of the evidence of 
record is not necessary to substantiate or decide the claims 
as there is no evidence of current hearing loss or tinnitus, 
an injury or disease in service, or bilateral hearing loss 
and tinnitus that may be associated with an injury or disease 
in service.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. 
at 517.  While the veteran testified before the Board that 
hearing loss and tinnitus have been present since his 
separation from active service and related thereto, his own 
statements as to the etiology of a disease do not constitute 
competent medical evidence.  Espiritu, 2 Vet. App. at 494-5.  
Thus, the preponderance of the evidence is against the 
claims, and the appeals must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 
54.

E.  Left Knee Condition

The veteran contends that he is entitled to service 
connection for a left knee condition.  In support of his 
claim the veteran presented testimony before the Board in 
April 2005.  He testified that he noticed left knee pain from 
overuse during recruit training.  He stated there was no 
injury in service.  He maintains that he currently has pain 
on both sides of his left knee.  

In this matter, the veteran's service medical records do not 
support his contentions.  These records indicate the veteran 
complained of left knee pain of three-day duration in 
November 1994.  He indicated he first noticed pain after a 
three-mile run.  He denied a history of trauma, locking, 
catching, or giving away of the knee joint.  Range of motion 
was from zero to 140 degrees.  There was mild medial laxity.  
There was no effusion or joint line tenderness.  McMurray and 
Lachman tests were negative.  There was some tenderness to 
palpation.  The veteran was diagnosed with possible 
iliotibial band syndrome.  Ten days later the veteran 
reported pain with running.  He denied popping or cracking.  
The veteran was diagnosed with a lateral collateral ligament 
strain.  A medial meniscus injury was ruled out.  

There were no further complaints in service.  The veteran 
denied left knee problems in February 1995.  In a June 1995 
report of medical history the veteran denied muscle and joint 
problems.  The corresponding physical examination was 
negative for any evidence of left knee strain, as was an 
examination in September 1997.  The veteran complained of 
knee pain with occasional swelling and limitation of motion 
of his knees upon separation in April 2002; however, the 
physical examination was devoid of any diagnoses of left knee 
strain.

The mere fact that the veteran was diagnosed with left knee 
strain in November 1994 is not enough; there must be a 
chronic disability resulting from that injury.  As noted 
above, a chronic left knee condition was not diagnosed in 
service.  38 C.F.R. § 3.303(b).  The November 1994 complaints 
are mere isolated findings as there were no further 
complaints in service and no findings upon separation 
examination in April 2002.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  VA outpatient 
treatment records dated between 2003 and 2005 noted 
complaints of knee pain in January 2005 and February 2005.  
However, the examiner felt the knee pain was most likely over 
pronation.  There were no specific complaints referable to 
the left knee or any diagnosis of a chronic left knee 
condition, to include strain.  

Upon VA examination in March 2003, the veteran reported 
bilateral knee pain.  He denied any episodes of locking.  
Physical examination of the knees appeared normal.  Flexion 
of the left knee was to 140 degrees.  Extension was zero 
degrees.  X-rays of the left knee were normal.  There were no 
disorders of the left knee found.

Upon VA examination in April 2006, the veteran made no 
specific complaints with regard to his left knee.  He 
informed examiners that he was not under physician-guided 
care.  The veteran had bilateral knee flexion to 135 degrees 
and extension to zero degrees.  Quadriceps circumference on 
the left was 47.5 centimeters.  Sensory examination was 
intact bilaterally.  
 
Based on the aforementioned there is no evidence of record to 
substantiate the components of service connection as 
enumerated above.   The service medical and personnel records 
do not support a finding of a chronic left knee condition in 
service or a continuity of symptomatology subsequent to his 
discharge from service.  Moreover, there is no current 
diagnosis of a chronic left knee condition for which benefits 
are being claimed.  38 U.S.C.A. §§ 1110, 1131; see Degmetich, 
104 F. 3d at 1332. 

In so concluding, the Board finds that a medical examination 
or a medical opinion based upon review of the evidence of 
record is not necessary to substantiate or decide the claim 
as there is no evidence of a current left knee condition, an 
injury/disease or chronic left knee disability in service, or 
a left knee condition that may be associated with an injury 
or disease in service.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 
18 Vet. App. at 517.  While the veteran testified before the 
Board that a chronic left knee condition has been present 
since his separation from active service and related thereto, 
his own statements as to the etiology of a disease do not 
constitute competent medical evidence.  Espiritu, 2 Vet. App. 
at 494-5.  Thus, the preponderance of the evidence is against 
the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 
54.

F.  Right Hand Injury

The veteran contends that he is entitled to service 
connection for residuals of a right hand injury.  
Specifically, the veteran testified before the Board in April 
2005 that he was in a car accident on recruit duty in October 
1999 or 2000.  He further testified that he sought treatment 
in the emergency room at Mount Clemens General Hospital for a 
sprain.  The veteran denied any post-service treatment.

In this matter, the veteran's service medical records do not 
support his contentions.  
First, contrary to the veteran's present reports, the service 
medical records are devoid of any mention of relevant 
treatment, symptoms or complaints of a right hand injury.  

Second, the veteran submitted VA Form 21-4142, Authorization 
and Consent to Release Information to VA, in order to obtain 
medical records from Mount Clemens General Hospital for a 
right hand injury due to a motor vehicle accident in October 
2000.  Attempts to obtain these records resulted in a 
negative response.  Specifically, in August 2005, the medical 
records department indicated that a thorough search of their 
records failed to reveal that the veteran had been a patient 
at Mount Clemens Hospital.  The RO notified the veteran of 
the aforementioned in November 2005.  Any further attempts to 
locate these records by VA would be futile.  38 C.F.R. 
§ 3.159(c).  The veteran has not submitted any additional 
records or consent forms for further searches at Mount 
Clemens.

Post-service, VA outpatient treatment records dated between 
2003 and 2005 and reports of VA examination dated in March 
2003 and April 2006 are negative for complaints or diagnoses 
of residuals of a right hand injury.

Based on the aforementioned there is no evidence of record to 
substantiate the components of service connection as 
enumerated above.  The service medical and personnel records 
do not support a finding of a right hand injury in service.  
Moreover, there is no current diagnosis of residuals of a 
right hand injury for which benefits are being claimed.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich, 104 F. 3d  at 1332. 

In so concluding, the Board finds that a medical examination 
or a medical opinion based upon review of the evidence of 
record is not necessary to substantiate or decide the claim 
as there is no evidence of current residuals in the right 
hand, an injury or disease in service, or a right hand 
condition that may be associated with an injury or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 
517.  While the veteran testified before the Board that 
residuals of a right hand injury have been present since his 
separation from active service and related thereto, his own 
statements as to the etiology of a disease do not constitute 
competent medical evidence.  Espiritu, 2 Vet. App. at 494-5.  
Thus, the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for right knee sprain is denied. 

Entitlement to service connection for a left groin strain is 
denied.

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left knee condition 
is denied.

Entitlement to service connection for a right hand injury is 
denied.


____________________________________________
NANCY R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


